                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


     BARRY WILSON,                                 )
                                                   )
             Plaintiff,                            )
                                                   )
     v.                                            )     Case No. 3:19-cv-0798
                                                   )     Judge Aleta A. Trauger
     MIDDLE TENNESSEE STATE                        )
     UNIVERSITY and STATE OF                       )
     TENNESSEE,                                    )
                                                   )
             Defendants.                           )


                                   MEMORANDUM and ORDER

            Before the court is the Defendants’ Objection to Report and Recommendation (Doc. No.

18), objecting to that portion of the Report and Recommendation (“R&R”) (Doc. No. 17) issued

by the magistrate judge recommending that the defendants’ Motion to Dismiss (Doc. No. 10) be

denied in part. The defendants assert that their motion should be granted in its entirety. For the

reasons set forth herein, the Objection will be overruled.

I.          FACTUAL AND PROCEDURAL BACKGROUND

            Plaintiff Barry Wilson, proceeding pro se and in forma pauperis, filed his Complaint for

Employment Discrimination in September 2019. He indicated that he was formerly employed by

Middle Tennessee State University (“MTSU”), and he checked the boxes on the form Complaint

to indicate that he was asserting claims for discrimination in violation of Title VII of the Civil

Rights Act (“Title VII”), the Age Discrimination in Employment Act (“ADEA”), and the

Americans with Disabilities Act of 1990 (“ADA”). (See Doc. No. 1, at 3.) The plaintiff also

checked boxes to indicate that his claims were based on the termination of his employment, a

failure to accommodate his disability, unequal terms and conditions of employment, retaliation,



          Case 3:19-cv-00798 Document 19 Filed 08/28/20 Page 1 of 8 PageID #: 148
                                                                                                      2


and “other acts” and that he suffered such discrimination based on his race, age, and disability. (Id.

at 4.) He did not articulate any specific facts to support any of his claims. Instead, he wrote in

several places on the form Complaint: “see attached.” (Id. at 4, 5, 6.)

        Attached to the Complaint are (1) a two-page typed narrative titled, “Complaint of Failure

to Follow Americans with Disabilities Act’s guidelines and regulations” (id. at 7–8); (2) a letter to

the plaintiff from the EEOC notifying him that it was denying relief and enclosing the Dismissal

and Notice of Rights, notifying him of his right to file a federal lawsuit to pursue his claims (id. at

9–12); and (3) a letter “To Whom It May Concern” from the plaintiff, dated November 17, 2018,

that appears to be a rebuttal to MTSU’s response to his EEOC charge (id. at 13–15). In the typed

narrative, the plaintiff specifically alleged that MTSU was “involved in retaliation . . . including

but not limited to: tampering with retirement benefits and health benefits, denying/inhibiting

access to ‘sick leave bank,’ refusal to provide termination or accommodating employment, abuse

and harassment” and that it “provided preferential treatment to other employees, thus

demonstrating that Plaintiff[’s] treatment was not equal and could be considered additional

retaliation.” (Doc. No. 1, at 7–8.)

        Approximately two weeks after he filed the Complaint and before the court conducted an

initial review and directed service of it upon the defendants, the plaintiff filed a notice of “Evidence

Following Documents,” to which is attached nearly 70 pages of additional exhibits, including

(among many extraneous documents, some dating back to 2007): the plaintiff’s original

Discrimination Complaint with the Tennessee Human Rights Commission (Doc. No. 6, at 9–11)

and March 18, 2018 Charge of Discrimination (“EEOC Charge”) (id. at 28); an undated narrative

summary of his claims (id. at 15–17); and MTSU’s Position Statement, responding to the specific

allegations in the plaintiff’s EEOC Charge (id. at 6–8), enclosed with a letter to the plaintiff from




    Case 3:19-cv-00798 Document 19 Filed 08/28/20 Page 2 of 8 PageID #: 149
                                                                                                  3


the EEOC dated October 30, 2018, requesting a rebuttal response (id. at 4–5).1

       Shortly after the Complaint was filed, the court concluded that it stated colorable claims,

directed service upon the defendants, and referred the case to the magistrate judge to dispose or

recommend disposition of any pretrial motions. (Doc. No. 7.) Within two weeks of being served

with the Complaint, the defendants filed their Motion to Dismiss and supporting Memorandum.

The defendants construe the Complaint as asserting claims under the ADA and the ADEA, and as

asserting a race discrimination claim under Title VII solely based on an incident that occurred in

2014. Because the EEOC charge was not filed until 2018, almost four years later and well outside

the 300-day limitations period, the defendants move for dismissal of the Title VII claim as time-

barred. They seek dismissal of the ADA and ADEA claims on the grounds of sovereign immunity.

(Doc. Nos. 10, 11.)

       In his “Answer to Motion for Dismissal” (Doc. No. 15), the plaintiff does not argue that he

has also asserted a race discrimination claim under Title VII based on more recent events or a Title

VII retaliation claim. Rather, he argues that his claim cannot be time-barred because his Complaint

was filed within 90 days of his receipt of the EEOC’s Notice of Rights. (See id. at 1 (“Given the

Right to Sue letter provided by the EEOC, Fed. R. Civ. P. 12(b)(6) would not be grounds to

dismiss.”).)

       In the R&R, the magistrate judge, taking into consideration both the form Complaint and

the various filings attached to it or submitted shortly thereafter, construes the Complaint as

asserting, in addition to ADA and ADEA claims, a “Title VII claim for racial discrimination,

workplace harassment, and retaliation based upon workplace events occurring in 2014 and prior,”



       1
         The plaintiff’s “To Whom It May Concern” letter, attached to the Complaint, appears to
be the requested rebuttal.



    Case 3:19-cv-00798 Document 19 Filed 08/28/20 Page 3 of 8 PageID #: 150
                                                                                                  4


a Title VII claim “based upon the allegation that other MTSU employees who were . . . ‘of other

races’ were granted reasonable accommodations,” and “a claim that MTSU retaliated against [the

plaintiff] because of his EEOC Charge by taking actions that prevented him from using ‘the sick

leave bank’ and that caused him to lose his health insurance and retirement status.” (Doc. No. 17,

at 3, 4.) The R&R recommends dismissal of the ADA and ADEA discrimination claims as barred

by sovereign immunity and dismissal of any Title VII claim based on events that took place in

2014 as time-barred. However, because the defendants’ Motion to Dismiss does not address the

plaintiff’s claim under Title VII that he was racially discriminated against when he was not granted

a reasonable accommodation or his claim that MTSU retaliated against him because of his 2018

EEOC Charge, which asserted Title VII as a basis for relief, by taking actions that prevented him

from using “the sick leave bank” and caused him to lose his health insurance and retirement status,

the R&R recommends that the Motion to Dismiss be denied as to these claims. (Id. at 10.)

        The defendants thereafter submitted their Objection, arguing that the magistrate judge erred

in construing the Complaint broadly enough to encompass the claims that the magistrate judge

identifies but that they did not address in their Motion to Dismiss. (Doc. No. 18.) To the contrary,

they insist that, “[e]ven giving the documents filed by the pro se Plaintiff a liberal reading,” the

Complaint cannot be fairly construed as articulating such claims. (Id. at 2.) Consequently, they

contend that they are entitled to dismissal of the Complaint in its entirety.

II.     STANDARD OF REVIEW

        Within fourteen days after being served with a magistrate judge’s recommended ruling on

a dispositive motion, either party may “serve and file specific written objections to the proposed

findings and recommendations.” Fed. R. Civ. P. 72(b)(2). The district court must review de novo

any portion of the report and recommendation to which objections are “properly” lodged. Fed. R.

Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(B) & (C). An objection is “properly” made if it is



      Case 3:19-cv-00798 Document 19 Filed 08/28/20 Page 4 of 8 PageID #: 151
                                                                                                      5


sufficiently specific to “enable[] the district judge to focus attention on those issues—factual and

legal—that are at the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985). “The

filing of vague, general, or conclusory objections does not meet the requirement of specific

objections and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356

(6th Cir. 2001) (citing Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)).

III.     DISCUSSION

         The defendants’ motion is brought under Rule 12(b)(6). In deciding a motion to dismiss

for failure to state a claim under Rule 12(b)(6), the court will “construe the complaint in the light

most favorable to the plaintiff, accept its allegations as true, and draw all reasonable inferences in

favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007); Inge v. Rock Fin.

Corp., 281 F.3d 613, 619 (6th Cir. 2002). Rule 8(a)(2) of the Federal Rules of Civil Procedure

requires only “a short and plain statement of the claim showing that the pleader is entitled to relief.”

“Specific facts are not necessary; the statement need only ‘give the defendant fair notice of what

the. . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007), and Conley v. Gibson, 355 U.S.

41, 47 (1957)). In addition, “[a] document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Id. at 94 (internal quotation marks and citation omitted); see also

Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”).

         Based on this standard, the court finds that the magistrate judge did not err in concluding

that the pleading articulated a readily discernable claim based on race discrimination in the form

of disparate treatment of the plaintiff’s requests for accommodations under the ADA and a claim




       Case 3:19-cv-00798 Document 19 Filed 08/28/20 Page 5 of 8 PageID #: 152
                                                                                                    6


of retaliation for filing the 2018 EEOC Charge.2

       Regarding the first, the plaintiff stated in the typed narrative attached to his Complaint that

MTSU “provided preferential treatment to other employees, thus demonstrating that Plaintiff[’s]

treatment was not equal and could be considered additional retaliation. (Doc. No. 1, at 8.) The

EEOC’s Notice of Rights letter, also attached to the Complaint, provides additional context for

that assertion: “You also alleged that younger employees of other races in similar situations were

granted reasonable accommodations that includes new position, however your requests were

denied.” (Id. at 9.) And the plaintiff’s EEOC charge and other documents filed in support of the

Complaint also reference and provide additional support for this claim. There, the plaintiff

specifically asserts that he is of “mix race (Native American/caucasian)” (Doc. No. 6, at 6), and

that “employees of other races in similar situations were granted reasonable accommodations that

includes new positions,” but that his requests for a new position within MTSU were denied (id. at

8). In another typewritten narrative filed in support of his Complaint, the plaintiff elaborated

further on this claim, specifically identifying three employees who, he claims, were “in the same,

or worse situations” than he was and who were allowed to return to work. (Id. at 15.) The defendant

denied liability on this ground, asserting that it had no obligation (under the ADA) to create a new

position or displace existing employees to accommodate a disabled individual. (Id. (citing Kleiber

v. Honda of Am. Mfg., Inc., 485 F.3d 862, 869 (6th Cir. 2007)).) It also stated that it was “unaware”

of similarly situated employees of other races and similar restrictions being returned to work. (Id.)

The defendants’ denial of liability aside, the point is that, in light of the allegations in the

Complaint, construed in conjunction with the attached documentation, the defendants were clearly


       2
          The court notes that the question of whether the Complaint can reasonably be construed
as articulating discernable claims is different from the question of whether its attempt to state
viable claims was successful. The latter question is not presently before the court.



    Case 3:19-cv-00798 Document 19 Filed 08/28/20 Page 6 of 8 PageID #: 153
                                                                                                       7


put on notice that the plaintiff, at the very least, intended to state a claim of race discrimination

based on preferential treatment given to allegedly similarly situated employees requesting

accommodations (or entirely new positions that they could perform despite their disabilities).

        Likewise, regarding the retaliation claim that the defendant’s motion did not address, the

typed narrative incorporated into the Complaint expressly stated: “MTSU was involved in

retaliation, regarding this and other complaints against MTSU, including but not limited to:

tampering with retirement benefits and health benefits, denying/inhibiting access to ‘sick leave

bank,’ refusal to provide termination or accommodating employment, abuse and harassment.”

(Doc. No. 1, at 7.) In his EEOC charge, the plaintiff specifically claimed that he had been

discriminated against on the basis of race and retaliated against for engaging in protected activity.

(Doc. No. 6, at 28.) Again, construing the Complaint broadly, as is appropriate in light of the

plaintiff’s pro se status, see Erickson, 551 U.S. at 94, the court finds that the plaintiff articulated a

claim in the Complaint for Title VII retaliation that was potentially not time-barred and that the

defendants’ Motion to Dismiss did not address.

        Thus, while the plaintiff’s primary focus in his EEOC Charge, Complaint, and supporting

documentation is on his ADA claims, the magistrate judge did not err in construing the Complaint

as asserting other claims as well. The court rejects the defendants’ claim that “no documentation

in the record that would support that Plaintiff actually has raised such alleged claims in his

lawsuit.” (Doc. No. 18, at 3.) Rather, the Complaint and its attachments, read together, give the

defendants fair notice of what the plaintiff’s claims are and the grounds upon which they rest.

Bassett v. National Collegiate Athletic Ass ‘n, 528 F.3d 426, 437 (6th Cir. 2008).

IV.     CONCLUSION AND ORDER

        For the reasons set forth herein, the Objection (Doc. No. 18) is OVERRULED, and the

court adopts in its entirety the R&R (Doc. No. 17). The defendants’ Motion to Dismiss (Doc. No.



      Case 3:19-cv-00798 Document 19 Filed 08/28/20 Page 7 of 8 PageID #: 154
                                                                                                     8


10) is GRANTED IN PART AND DENIED IN PART, as follows:

         (1) The motion is GRANTED with respect to the plaintiff’s claims under the ADEA and

ADA. Those claims are DISMISSED on the grounds that they are barred by sovereign immunity.

         (2) The motion is GRANTED with respect to the plaintiff’s Title VII claim based upon

events occurring in 2014. This claim is DISMISSED as time-barred.

         (3) The motion is DENIED with respect to the plaintiff’s Title VII claims that he was

racially discriminated against when he was not granted a reasonable accommodation and his claim

that MTSU retaliated against him because of his 2018 EEOC Charge by taking actions that

prevented him from using “the sick leave bank” and that caused him to lose his health insurance

and retirement status.

         This case is returned to the magistrate judge for further handling under the original referral

order.

         It is so ORDERED.



                                                ____________________________________
                                                ALETA A. TRAUGER
                                                United States District Judge




    Case 3:19-cv-00798 Document 19 Filed 08/28/20 Page 8 of 8 PageID #: 155
